Citation Nr: 0513837	
Decision Date: 05/20/05    Archive Date: 06/01/05

DOCKET NO.  04-17 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for a urinary tract 
disorder (or kidney disorder).

2.  Entitlement to service connection for a spinal disorder.

3.  Entitlement to service connection for Type II diabetes 
mellitus.

4.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD) and ulcers.

5.  Entitlement to service connection for hemorrhoids and 
pilonidal cysts.

6.  Entitlement to a compensable evaluation for tinea pedis.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from September 1980 to 
March 1982.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado.  In October 2004 the veteran presented testimony at 
a video conference hearing before the undersigned Acting 
Veterans' Law Judge; a transcript of that hearing is of 
record.

Evidence pertinent to the issues on appeal was received by VA 
in October 2004.  The veteran has waived RO consideration of 
this evidence.

In a statement received in September 2004, the veteran raised 
the issue of entitlement to service connection for left ear 
hearing loss.  This matter is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  A chronic urinary tract disorder (or kidney disorder), 
spinal disorder, diabetes, gastroesophageal reflux disease 
and ulcers, and hemorrhoids and pilonidal cysts were first 
manifested many years after the veteran's service, and are 
not otherwise related to service.

2.  The medical evidence shows that the veteran's tinea pedis 
is manifested by itching, fissuring, and maceration of the 
skin between some of his toes, with mild involvement of the 
nails of two toes on his left foot, a non-exposed area 
covering less than five percent of the entire body.  


CONCLUSIONS OF LAW

1.  A urinary tract disorder (or kidney disorder) was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 
(2004).

2.  A spinal disorder was not incurred in or aggravated by 
active service, nor may arthritis of the spine be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2004).

3.  Type II diabetes mellitus was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2004).

4.  Gastroesophageal reflux disease and ulcers were not 
incurred in or aggravated by active service, nor may ulcers 
be presumed to have been incurred therein.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

5.  Hemorrhoids and pilonidal cysts were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).

6.  The criteria for a compensable rating for tinea pedis 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.321, 4.118, Diagnostic Code 7813 (in effect prior 
to and as of August 30, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by the VA.  The VCAA also 
requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  Collectively, the multiple RO 
decisions issued in connection with the veteran's appeal have 
notified him of the evidence considered, the pertinent laws 
and regulations and the reasons his claim was denied.  In 
addition, letters sent to the veteran dated in July 2002 and 
September 2002 specifically notified the veteran of the 
substance of the VCAA, including the type of evidence 
necessary to establish entitlement to the benefits sought and 
whether or not the veteran or VA bore the burden of producing 
or obtaining that evidence or information.

Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) the VCAA letters of record essentially satisfied 
the notice requirements by: (1) Informing the appellant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) informing the appellant about 
the information and evidence the VA will seek to provide; 
(3) informing the appellant about the information and 
evidence the claimant was expected to provide; and (4) 
informing the appellant to provide any evidence in the 
appellant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you got pertaining to your claim."  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  The Board here notes that VCAA 
notice in this case was provided to the veteran prior to the 
initial AOJ adjudication denying the claim on appeal.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service medical records are associated with the 
claims file as are VA and private medical records.  In 
addition, a VA examination was performed in January 2003 for 
the purpose of assessing the severity of the veteran's 
service-connected tinea pedis.  As there is no evidence that 
establishes that the veteran suffered an injury, disease or 
event noted during his military service related to any of the 
disabilities on appeal, the Board finds that affording the 
veteran an examination for the purpose of obtaining an 
opinion concerning a possible relationship between the 
veteran's disabilities and his military service is not 
appropriate in this case.  38 C.F.R. § 3.159(c)(4); Duenas v. 
Principi, 18 Vet. App. 512 (2004).

The veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide the appellant's appeal.  Therefore, the Board 
finds that all relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  
Simply put, the record is complete and the matter is ready 
for appellate review.

I.  Service connection claims

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury. If there is no showing 
of a resulting chronic condition during service, then a 
showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service incurrence for certain chronic diseases, 
such as degenerative changes of the spine and diabetes, will 
be presumed if they become manifest to a compensable degree 
within the year after service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

The service medical records contain no complaints related to 
the disabilities on appeal.  The veteran's February 1982 
service separation examination noted that the veteran's 
genitourinary system, spine, anus and rectum, abdomen and 
viscera, and endocrine system were normal.

An August 1997 private medical record reflects that the 
veteran complained of a 5 year history of external 
hemorrhoids.  The assessment included posterior anal fissure 
and external hemorrhoid, longstanding and symptomatic.

Private medical records dated in January 1999 reflect 
impressions of lumbar and cervical strain with no evidence of 
radiculopathy; X-rays revealed no degenerative changes or 
abnormality of the lumbar or cervical spines.

A June 1999 private esophagogram and upper GI series revealed 
a normal examination.  The examiner indicated that he was 
unable to elicit gastroesophageal reflux and found no 
evidence of peptic disease.  Private medical records dated 
beginning in June 1999 reflect impressions of GERD.

A private medical record indicates that the veteran was 
diagnosed with diabetes in July 2002.

Private medical records dated in July 2002 noted that the 
veteran had a decrease in urination as well as dysuria and 
polyuria.  A record dated in August 2002 noted that the 
veteran's urinary symptoms had "all resolved now."

At the October 2004 Board hearing, the veteran indicated that 
his urinary tract problems began when he was in the 
Philippines sometime in 1981.  He stated that he began to 
have spinal problems around the time he was getting out of 
the military.  The veteran remarked that he had not had any 
urinary tract infections since 2001 and had been diagnosed 
with diabetes three years prior to the hearing.

The Board finds that the preponderance of the evidence is 
against the veteran's service connection claims.  Even 
assuming that the veteran currently suffers from the claimed 
disabilities, there is no evidence linking such disorders to 
the veteran's military service.  No complaints related to the 
disabilities on appeal where made during service, and the 
veteran's separation examination revealed no such 
disabilities.  Further, no health professional has indicated 
that any of the disorders was present during service or is 
related to the veteran's service.

As the medical records reveal that none of the disabilities 
on appeal was manifested until many years following service, 
service connection may not be presumed for any of the claimed 
disorders.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  

The Board has also considered the veteran's statements and 
October 2004 Board hearing testimony, which have been given 
weight as to his observation for symptoms related to the 
disabilities on appeal.  However, it does not appear that the 
veteran is medically trained to offer any opinion as to 
causation.  See Espiritu v. Derwinksi, 2 Vet. App. 492, 494-
495 (1992) (laypersons may be competent to provide an 
eyewitness account of a veteran's visible symptoms, but they 
are not capable of offering opinions as to medical matters).  
Where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Based on the foregoing, entitlement to service connection for 
the disabilities on appeal is not warranted.

II.  Entitlement to a compensable evaluation for tinea pedis.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate Diagnostic 
Codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where an 
increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7.

The veteran was granted service connection for tinea pedis in 
December 1986 and was assigned a noncompensable rating that 
has remained in effect since that time.

A private medical record dated in July 2002 noted that the 
veteran had an infected right great toenail with erythema, 
tenderness, and drainage along the medial border.  A record 
dated later in July 2002 noted that the veteran's toe pain 
had improved.  Pain and drainage was also noted in an August 
2002 private medical record.  Mild tenderness of the right 
toe, with no drainage, was noted in a September 2002 record.

A December 2002 private medical record noted that the 
veteran's right great toe had drainage and was painful when 
wearing shoes.  Physical examination revealed a painful, 
edematous ingrown toenail.  The assessment was paronychia, 
bilateral, borders of the right hallux.  Surgery was 
scheduled for the digit to be anesthetized, the nail avulsed, 
and the infection decompressed, but the surgery was 
apparently not undertaken.  

At a January 2003 VA examination, the veteran indicated that 
his main treatment involved the daily washing and complete 
drying of his feet; he also indicated that he used an over-
the-counter antifungal cream.  It was noted that the veteran 
had recently had a bacterial infection which required 
resection of the right great toenail (December 2002) when 
antibiotic treatment was insufficient to clear the infection.  
Physical examination revealed that the right great toenail 
had been removed and the nailbed was pink and healthy.  While 
the other toenails were normal, there was irritated and 
doughy skin between the fourth and fifth toes and between the 
third and fourth toes on the right foot.  There was also some 
dry and inflamed skin between the first and the second toes.  
There  was no extension of tinea more proximally on the foot.  
The left foot first toenail and fifth toenail were slightly 
thickened.  There was a thickened doughy skin between the 
fifth and the fourth toe and the fourth and the third toe on 
the left foot.  There was also some fissuring of the 
thickened tissue without bleeding.  As with the right foot, 
there was no extension of the tinea more proximally along the 
foot.  The veteran had a normal vascular examination of the 
feet.  The diagnosis was tinea pedis of both feet involving 
the skin between the toes and mildly involving two toenails 
on the left foot.  The veteran was noted to be symptomatic 
with itching and occasionally cracked and bleeding and 
painful tissue between the toes.

A March 2004 private medical record reflected that the 
veteran presented with a one-week history of infection and 
was taking Keflex.  He was having pain and drainage from the 
right lateral hallux.  Examination revealed a chronic-looking 
infected right lateral hallux.  There was no evidence of 
severe edema or erythema that would accompany osteomyelitis.  
The assessment was paronychia, right lateral hallux.  The 
nail was anesthetized and the borders of the digit were 
discompacted with chemical matrixectomy.  He was to continue 
Keflex and was also given Amerigel.

At the October 2004 Board hearing the veteran stated that he 
was unable to stay on his feet for long due to foot pain.  
The veteran indicated that his work involved being behind a 
computer and that he did not have to stand for long periods 
of time.

The veteran's tinea pedis is currently rated under Diagnostic 
Code 7813.  By regulatory amendment effective August 30, 
2002, substantive changes were made to the schedular criteria 
for evaluation of skin diseases.  The RO has considered both 
versions of the criteria and the Board will do the same.  
VAOPGCPREC 7-2003.

According to the regulation in effect prior to August 2002, 
tinea pedis (dermatophytosis under Code 7813) was to be 
evaluated on the basis of scars, disfigurement, etc., on the 
extent of constitutional symptoms, or physical impairment.  
In light of the symptoms and clinical findings noted in the 
medical records, the Board finds that rating the service-
connected disability as analogous to eczema most closely 
describes the observed manifestations.  Under the Diagnostic 
Code 7806 for eczema, in effect prior to August 2002, 
evidence of slight, if any, exfoliation, exudation, or 
itching caused by eczema (if on a nonexposed surface or small 
area) will result in the assignment of a noncompensable 
evaluation.  A compensable rating of 10 percent requires 
evidence of exfoliation, exudation, or itching, if involving 
an exposed surface or extensive area.  The next higher 
evaluation of 30 percent requires evidence of constant 
exudation or itching, extensive lesions, or marked 
disfigurement.  The highest rating allowable pursuant to this 
diagnostic code, 50 percent, necessitates evidence of 
ulceration, extensive exfoliation, or crusting and systemic 
or nervous manifestations, or exceptional repugnance.

According to the revised rating criteria, tinea pedis is 
included in the description of dermatophytosis under 
Diagnostic Code 7813.  Those disorders are to be rated as 
disfigurement of the head, face, or neck; scars; or 
dermatitis, depending on the predominant disability.  There 
is no indication that the veteran's tinea pedis is present on 
the head, face, or neck, or that its predominant 
manifestation is in the form of scars.  The disorder is, 
therefore, appropriately rated as dermatitis under Diagnostic 
Code 7806.

In this regard, the Board notes that, pursuant to the new 
rating criteria, a 10 percent evaluation for dermatitis or 
eczema requires evidence of exposure to at least 5%, but less 
than 20%, of the entire body or at least 5%, but less than 
20%, of exposed areas affected; or the need for intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs for a total duration of less than six 
weeks during the past 12-month period.  The next higher 
rating of 30 percent requires evidence of exposure from 20% 
to 40% of the entire body or 20% to 40% of exposed areas 
affected; or the need for systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period.  The highest rating allowable pursuant 
to this diagnostic code, 60 percent, requires evidence of 
exposure to more than 40% of the entire body or more than 40% 
of exposed areas affected; or the need for constant or near-
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs during the past 12-month period.  38 
C.F.R. § 4.118, Diaignostic Code 7806.

The available evidence does not show that the veteran's tinea 
pedis has, in recent years, extended beyond his toes.  There 
is no evidence that the disability has required the use of 
systemic medication.  The service-connected disability is 
manifested only by itching, fissuring, and maceration of the 
skin between some of the veteran's toes, a non-exposed area 
that covers less than five percent of the entire body, as 
well as mild involvement of the nails of two toes on the left 
foot.  No examiner has described any bleeding or other 
significant clinical finding.  

Although the medical records do show that the veteran was 
treated in 2002 and 2004 for a paronychia of the right great 
toe caused by a bacterial infection, no examiner has 
indicated that that condition was related in any way to the 
service-connected fungal infection.  Accordingly, impairment 
due to that condition may not be considered in evaluating the 
service-connected disability.  While the veteran testified 
generally at his personal hearing that he has foot pain that 
limits his ability to stand for long periods of time, no 
examiner has described any tenderness or other evidence of 
foot pain due to the veteran's tinea pedis.  

Therefore, the Board concludes that a compensable rating is 
not warranted for the veteran's service-connected tinea pedis 
under the rating criteria that were in effect either prior to 
or beginning in August 2002.  

The Board finds that, in this case, the disability picture is 
not so exceptional or unusual as to warrant an evaluation on 
an extraschedular basis.  For example, it has not been shown 
that the veteran's tinea pedis has resulted in frequent 
hospitalizations or caused a marked interference in the 
veteran's employment.  The Board is therefore not required to 
refer this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).

In reviewing the foregoing issues on appeal, the Board has 
been cognizant of the "benefit of the doubt" rule.  This 
case, however, does not present such a state of balance 
between the positive evidence and the negative evidence to 
allow for more favorable determinations.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a urinary tract 
disorder (or kidney disorder) is denied.

Entitlement to service connection for a spinal disorder is 
denied.

Entitlement to service connection for Type II diabetes 
mellitus is denied.

Entitlement to service connection for gastroesophageal reflux 
disease and ulcers is denied.

Entitlement to service connection for hemorrhoids and 
pilonidal cysts is denied.

A compensable rating for tinea pedis is denied.



	                        
____________________________________________
	William Harryman
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


